03/22/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0658
                           DA 21-0658

       BISON OIL & GAS III, LLC, a Colorado limited liability company,
                               Appellants/Petitioners
                                          v.
          MONTANA BOARD OF OIL AND GAS CONSERVATION
                                         and
                 SLAWSON EXPLORATION COMPANY, INC.,
                              Appellees/Respondents

                             GRANT OF EXTENSION

      Upon consideration of Appellee Montana Board of Oil and Gas

Conservation’s (Board) motion for a 30-day extension of time, and good cause

appearing, Appellee Board is granted an extension of time to and including April

25, 2022, within which to prepare, serve, and file its response.




                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                         March 22 2022